Appeal by defendant from a judgment of the Supreme Court, Kings County (Deeley, J.), rendered January 19, 1981, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the facts, indictment dismissed and this case is remitted to the Supreme Court, Kings County, for the purpose of entering an order in its discretion pursuant to CPL 160.50. Upon a review of the record we conclude that the conviction was against the weight of the evidence (CPL 470.15, subd 5; see People v Castillo, 62 AD2d 938, revd on other grounds 47 NY2d 270). Titone, J. P., Lazer, Niehoff and Rubin, JJ., concur.